Citation Nr: 1121465	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  04-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine, to include as due to service-connected lumbar spine impairment.

2.  Entitlement to a rating in excess of 40 percent for service-connected lumbar spine impairment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and from an August 2007 rating decision by the Appeals Management Center (AMC) in Washington DC.  

The 2003 rating decision denied the Veteran's increased rating claim for his lumbar spine impairment, and the 2007 rating decision denied service connection for degenerative disc disease of the lumbar spine.  

In June 2009, the Veteran appeared and testified at a videoconference hearing at the San Diego RO.  The transcript is of record.  

The Veteran's claims were remanded in October 2006, March 2008, January 2009, and October 2009.  As for the service connection issue, the Board finds that all remand actions have been taken and the claim is returned to the Board for adjudication.  

The issue of entitlement to a rating in excess of 40 percent for lumbar spine impairment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's degenerative disc disease of the lumbar spine is shown to have been aggravated by his service-connected lumbar spine impairment.  



CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine upon aggravation have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran essentially contends that his degenerative disc disease of the lumbar spine was caused or worsened by his service-connected lumbar spine impairment.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

By way of background, the Veteran injured his lumbar spine during service, and service connection was granted for what is now characterized as lumbar spine impairment.  The Veteran subsequently injured his lumbar spine after service in 2000.  He was then diagnosed as having degenerative disc disease of the lumbar spine.  In October 2006, the Board remanded the original increased rating claim for lumbar spine impairment to include a second claim of service connection for degenerative disc disease of the lumbar spine as due to the service-connected lumbar spine impairment.  

The Veteran underwent multiple VA examinations of the spine, and there are multiple submissions by the Veteran's treating physician and examination reports related to his industrial injury in 2000.  

In a July 2002 examination report, the Veteran reported low back pain 10 years prior, but advised that it essentially resolved and did not cause him any disability.  

In a May 2003 VA examination, the Veteran was noted to have an in-service low back strain, and a post-service injury to the back in 2000.  This examiner found that the Veteran's service-connected lumbar spine impairment was "static" at the time of his 2000 post-service injury, and that his current condition of the lumbar spine was "completely related" to his intervening industrial injury in 2000.  No opinion related to aggravation was provided.  

In a March 2004 letter from the Veteran's treating physician, he indicated that the Veteran was predisposed to his 2000 back injury due to his service-connected lumbar spine impairment.  He noted that he has been treating the Veteran primarily for back problems over the years, and found that the Veteran's preexisting back injury was further aggravated by a July 2000 work-related injury.  Ultimately, the physician opined that the Veteran's current lumbar spine disability was aggravated by the original low back injury incurred during service.  

In February 2007, the Veteran underwent another VA examination of the spine.  The examiner noted the Veteran's in-service back injury, and currently diagnosed spondylosis of the lumbar spine.  The examiner was unable to completely disassociate the Veteran's current lumbar spine problems from his service-connected lumbar spine impairment.  He opined that the Veteran's nonservice-connected degenerative disc disease of the lumbar spine is chronically aggravated by his service-connected back disability.  He noted, however, that the Veteran's current symptoms are predominantly due to his nonservice-connected injury in 2000.  The examiner opined further that it is as likely as not that the Veteran's in-service back injury predisposed him to the more recent back injury.  

Following a March 2008 remand, the Veteran was afforded another VA examination in April 2008.  The remand requested that the VA examiner specifically note the current disability manifestations due to service-connected and nonservice-connected lumbosacral spine disability.  The April 2008 VA examiner, however, did not specifically note the separate disability manifestations of the service-connected and nonservice-connected back disability.  The examiner opined that it was unlikely that the Veteran's mild degenerative disc disease is associated with his service-connected lumbar spine problems.  In so opining, the examiner noted that objective assessments (EMGs and x-rays) were not consistent with the degree of disability the Veteran was claiming.  Finally, the examiner did not address the theory of aggravation.  

The Veteran's claim was remanded for a hearing before the Board, and this was accomplished via videoconference in June 2009.  Following the hearing, the Veteran submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) review.  The claim was remanded again in October 2009 for issuance of a Supplemental Statement of the Case (SSOC) in regards to the newly submitted evidence.  

Upon careful review of the evidence as outlined above, the Board finds the evidence to be in at least relative equipoise regarding his degenerative disc disease of the lumbar spine.  There are competing medical opinions as to whether degenerative disc disease was caused or aggravated by his service-connected lumbar spine impairment.  The May 2003 VA examiner found that the Veteran's service-connected lumbar spine impairment had resolved prior to the July 2000 re-injury of the low back.  The Veteran's private treating physician, however, found aggravation between the current degenerative disc disease and his in-service lumbar spine impairment.  The February 2007 VA examiner, following review of the claims file, treatment records, and examination of the Veteran opined that the Veteran's service-connected lumbar spine impairment chronically aggravated the degenerative disc disease of the lumbar spine.  He additionally found that the Veteran's lumbar spine impairment predisposed him to injuring his back again as he did in 2000.  

The April 2008 VA examiner rendered a negative opinion as to any relationship between the Veteran's current lumbar spine disability and his service-connected lumbar spine impairment-mainly noting that his symptoms were objectively mild compared to those subjectively reported.  The April 2008 VA examiner did not provide any discussion as to the specific manifestations of the lumbar spine impairment versus the degenerative disc disease of the lumbar spine as requested, nor did he discuss aggravation.  Additionally, the opinion rendered was based upon the lack of severity of the symptomatology and he provided no discussion of the relevant treatment received both during and post-service.  Thus, the Board finds the April 2008 VA examination to be inadequate.  

Although the evidence of record raises some question as to whether the Veteran's degenerative disc disease of the lumbar spine was caused or aggravated by his service-connected lumbar spine disability, the Board nonetheless concludes that reasonable doubt must be resolved in favor of the Veteran.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service- connected disability).  There is competent and credible evidence indicating that degenerative disc disease of the lumbar spine was aggravated by the Veteran's service-connected lumbar spine impairment.  As such, service connection for degenerative disc disease of the lumbar spine on an aggravation basis is warranted.  



ORDER

Service connection for degenerative disc disease of the lumbar spine as aggravated by service-connected lumbar spine impairment is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

Upon preliminary review of the evidence of record, and in light of the decision above, the Board finds that further evidentiary and procedural development is necessary regarding the Veteran's increased rating claim for lumbar spine impairment.  

VA received the Veteran's instant claim for increase in December 2002.  There have been multiple remands, and multiple VA examinations associated with this claim.  The Board finds, however, that another remand is necessary.  

As shown above, the Board awards service connection for the Veteran's degenerative disc disease of the lumbar spine based upon a theory of aggravation.  This disability, however, has not yet been rated.  Additionally, effective September 2002, the schedular criteria for intervertebral disc syndrome were amended.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective September 23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Effective September 2003, disabilities of the spine are rated under a general rating criteria, which includes rating for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a.  As the Veteran filed for his increase in December 2002, the September 2002 amendment and the September 2003 amendment are for consideration.  In an effort to ensure the Veteran is properly rated for his disabilities of the spine, the claim for increase related to the service-connected lumbar spine impairment should be remanded pending the rating assignment for the newly service-connected degenerative disc disease of the lumbar spine.  

Further, in an April 2011 submission by the Veteran's representative, it was contended that the Veteran's back disability had worsened since the last VA examination in April 2008.  Also, there is testimony that the Veteran has been treated by private physicians for his lumbar spine disabilities, but it does not appear that recent private treatment records are associated with the Veteran's claims file.  Thus upon remand, attempts should be made to associate any relevant and outstanding treatment records related to the Veteran's lumbar spine disabilities with the claims file, and he should also be scheduled for another VA examination to determine the current severity of his lumbar spine disabilities.  

Finally, during the Veteran's June 2009 hearing, he reported that he is unable to work on account of symptoms associated with his lumbar spine disabilities.  The RO therefore should adjudicate the matter of entitlement to a total rating based on individual unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records associated with the Veteran's lumbar spine disabilities.

2.  The Veteran should be scheduled for a VA examination to determine the current severity of his service-connected lumbar spine disabilities.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing and render all appropriate diagnoses based upon the reported symptomatology.  The examiner should then comment on the current severity of the Veteran's lumbar spine disabilities.  

3.  When the development requested has been completed, and following issuance of a disability rating for degenerative disc disease of the lumbar spine, the case should be reviewed on the basis of the additional evidence-including adjudication of the Veteran's TDIU claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary and procedural development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


